                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. S:0S-CR-214-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
EBONY SHABAKA SHANIQUE,                        )
                                               )
                           Defendant.          )


        On September 23, 2020, Ebony Shabaka Shanique ("Shanique" or "defendant") moved pro

se for compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, §

603(b), 132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 87]. On

January 22, 2021, Shanique, through counsel, filed a memorandum and exhibits in support of his

motion for compassionate release [D.E. 94, 94-1-98-4]. On February S, 2021, the government

responded in opposition and filed exhibits in support [D.E. 98, 98-1-98-2]. As explained below, the

court denies Shanique' s motion.

                                                   I.

        On November 7, 2005, pursuant to a written plea agreement, Shanique pleaded guilty to

conspiracy to distribute and possess with the intent to distribute SO grams or more of cocaine base
                                                                                                          1
(crack). See [D.E. 9, 10]; [D.E.48] 27. OnMarch20,2006, thecourtheldasentencinghearingand

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 15, 16, 84].

After overruling Shanique' s objections, the court calculated Shanique' s total offense level to be 34,

his criminal history category to be VI, and his advisory guideline range to be 262 to 327 months'

imprisonment See PSR [D;E. 84] mf 52--63; [D.E. 49] 1-2. After granting the government's
downwarddeparturemotionandthoroughlyconsideringallrelevantfactorsunderl8U.S.C.3S53(a),

the court sentenced Shanique to 228 months' imprisonment. See [D.E. 16] 2. Shanique did not

appeal.

          On June 4, 2009, Shanique moved for a sentence reduction under 18 U.S.C. § 3S82(c). See

[D.E.19]. OnJune9,2009, thecourtdeniedShanique'smotion. See [D.E. 20]. Shaniqueappealed.

See [D.E. 21]. On October 2, 2009, the United States Court of Appeals for the Fourth Circuit

dismissed Shanique's appeal for failure to prosecute. See [D.E. 2S].                                    .'

          On June 24, 2014, Shanique moved to vacate, set aside, or correct his sentence under 28

U.S.C. § 225S. See [D.E. 33]. On November 10, 2014, the government moved to dismiss.

See [D.E. 39]. On February 23, 201S, Shanique responded in opposition. See [D.E. 47]. On May

4, 201S, the court granted the government's motion to dismiss and denied a certificate of

appealability. See [D.E. 48]. Shanique did not appeal.

          On May 29, 2019, Shanique moved for reduction of sentence under section 404 of the First

Step Act. See [D.E. S8]. On June 12, 2019, the government responded in opposition. See [D.E. 63].

On June 29, 2019, Shanique replied. See [D.E. 6S]. On April 3, 2020, the court denied Shanique's

motion for reduction of sentence. See [D.E. 80]. On April 6, 2020, Shanique appealed. See [D.E.

81 ]. On October 27, 2020, the Fourth Circuit affirmed this court's order denying Shanique' s motion.

See United States v. Shanique, 827 F. App'x 3S8, 3S9 (4th Cir. 2020) (per curiam) (unpublished).

          On September 12, 2019, Shanique moved pro se for release from custody. See [D.E. 72].

On April 2, 2020, the court denied Shanique's motion. See [D.E. 78]. Shanique did not appeal.

          On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

                                                  2
sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminii;:trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

        1.     Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:


                                                   3
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

             (A) Medical Condition of the Defendant.-

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                         advanced illness with an end oflife trajectory). A specific prognosis
                         of life expectancy (i.e., a probability of death within a specific time
                         period) is not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                         disease, and advanced dementia.

                     (ii) The defendant is---

                          (1) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment,
                               or

                          (Ill) experiencing deteriorating physical or mental health because
                                of the aging process,

                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment ofa correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her t.erm of imprisonment, whichever is less.

               (C) Family Circumstances.-

                   (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                       child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                       when the defendant would be the only available caregiver for the
                       spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
sentencingtowarrantareductionin the term of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

provide a policy where   aD   inmate files a motion for a sentence reduction under 18 U .S.C. §

3582(c)(l)(A). See,~ United States v. High. No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

[BOP]." Kibble, 2021 WL 1216543, at *3-4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High. 2021 WL 1823289, at *3; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the ,

section 3553(a) factors. See,~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

                                                 5
        On July 7, 2020, Shanique submitted a compassionate release request to the warden, which

the warden denied on July 16, 2020. See [D.E. 87-1, 87-2]. The government has not invoked

section 3582' s exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir.

2020).2 Accordingly, the court addresses Shanique's claim on the merits.

        Shanique seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Shanique cites the COVID-19 pandemic and his medical conditions, including asthma,

hypertension, sleep apnea, and complications from a gunshot wound. See [D.E. 87] 1-2; [D.E. 94]

1, 6-11; [D.E. 94-2]. Shanique also cites the conditions at USP Canaan, his rehabilitation efforts,

his release plan, his age (47), and that he has served 85 percent of his sentence. See [D.E. 87] 1-2;

[D.E. 94] 1, 6-12.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Shanique states that

he suffers from asthma, hypertension, sleep apnea, and gunshot-wound complications, he has not

demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Shanique serves his sentence. Accordingly, reducing Shanique's sentence is not consistent

with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions at USP Canaan, and Shanique's medical conditions, age,

rehabilitation efforts, release plan, and that he has served 85 percent ofhis sentence are extraordinary


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The co'l,111: assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                   6
and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raiih 954 F.3d 594, 597

(3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

spread."). Even so, the section 3553(a) factors counsel against reducing Shanique's sentence. See

High. 2021 WL 1823289, at *4-7; Kibble, 2021 WL 1216543, at *4-5; United States v. Chambliss,

948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Shanique is 47 years old and engaged in serious criminal conduct from 2004 to 2005. See

PSR ft 8-12. As a member of a drug trafficking conspiracy in Fayetteville, North Carolina,

Shanique purchased and sold large quantities of cocaine and cocaine base (crack). See id. Shanique

ultimately was accountable for 11.97 kilograms of cocaine powder and 850.5 grams of cocaine base

(crack). See id. Shanique also is a violent recidivist with convictions for assault and battery of high

and aggravated nature, aggravated assault, possession with intent to manufacture/seWdeliver cocaine,

manufacture cocaine, conspiracy to possess with the intent to manufacture/seWdeliver cocaine,

possession with intent to sell and deliver marijuana, possession ofcontrolled substance on prison/jail

premises. PSR ft 16-21. See id. ft 34-38. Moreover, Shanique has performed poorly on

supervision. See id. ,r 18. Although Shanique has taken some positive steps while incarcerated, he

has sustained an incredible 34 infractions. The infractions are for fighting with another person (four

infractions), being absent from assignment (three infractions), refusing to obey an order (four

infractions), possessing unauthorized item (two infractions), assaulting without serious injury,

possessing anon-b.az.ardous tool (two infractions), phone abuse-disrupt monitoring (two infractions),

disruptive conduct-moderate, giving money without authorization, phone abuse-criminal, exchanging

money for contraband, conducting a business without authorization, mail abuse-no circumvention,

                                                  7
being insolent to staff member (four infractions), disruptive conduct-greatest, interfering with

security devices, refusing work-program assignment, failing to stand count, threatening bodily harm,

and possessing intoxicants. See [D.E. 94] 11; [D.E. 98-1].

       The court has considered Shanique' s potential exposure to COVID-19, the conditions at USP

Canaan, and Shanique's age, his medical conditions, his rehabilitation efforts, his release plan, and

that he has served 85 percent of his sentence. Cf. Pepper v. United States, 562 U.S. 476, 480-81

(2011); High. 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412 (4th Cir.

2021); United States v. Mmim, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors,

Shanique's arguments, the government's persuasive response, Shanique's serious misconduct in

prison, and the need to punish Shanique for his serious criminal behavior, to incapacitate Shanique,

to promote respect for the law, to deter others, and to protect society, the court declines to grant

Shanique's motion for compassionate release. See. e.g.. Chavez-Meza v. United States, 138 S. Ct.

1959, 1966--68 (2018); High. 2021 WL 1823289, at *4-7; Ruffin 978 F.3d at 100~9; Chambliss,

948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C.

Jan. 13, 2020) (unpublished), aff'g, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Shanique's request for home confinement, Shanique seeks relief under the CARES

Act. See [D.E. 87] 2. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brumm~ No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DC~ 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray. No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

                                                 8
court dismisses Shanique' s request for home confinement.

                                              II.

       In sum, the court DENIES Shanique's motion for compassionate release [D.E. 87], and

DISJv.fISSES Shanique's request for home confinement.

       SO ORDERED. This R day of May 2021.



                                                        J s C. DEVERIII
                                                        United States District Judge




                                                                                       I




                                               9
